MEMORANDUM OF UNDERSTANDING




BETWEEN




Minera Polymet Limitada




AND




David Marcus Mitchell




MINERA POLYMET LIMITADA, a mining company, hereinafter also “Polymet” or the
“Beneficiary” and on the other, DAVID MARCUS MITCHELL, Canadian, businessman
hereinafter also the “Proprietor” and all the aforementioned jointly referred to
as the “Parties” and individually as a “Party”, have agreed upon the following
Memorandum of Understanding (the “MOU”):




WHEREAS,

i.

The Proprietor is the sole and current owner of the mining concessions EXETER 1
AL 54, located in Cerro Pan de azúcar Province of Huasco, Third Region, Chile
and QUINA 1 AL 56,  located in Mineral de Carrizal Alto, Province of Huasco,
Third Region, Chile. The listing of all and each of the mining concessions is
attached hereto as Annex A. For this instrument’s purposes, all rights and
mining concessions listed under said Annex, are referred to as the “Mining
Concessions”;




ii.

Polymet intends to acquire the Mining Concessions through the execution of a
mining option purchase agreement (the “Option Agreement”), declaring the
Proprietor its interest in granting such option and subsequently transferring
said Mining Concessions, all of the foregoing in the terms and conditions set
forth herein.




THE PARTIES AGREE THAT,




1.

MINING PROPERTY.




Polymet intends, through the execution of the Option Agreement and subsequent
exercise of the option contained therein, to acquire 100% of the Mining
Concession, including, with no additional cost whatsoever, all rights existing
over superficial lands, water rights and any other right that is necessary for
the development of projects in the Mining Concessions, that are directly or
indirectly owned by the Proprietor.




2.

PAYMENT SCHEDULE.




2.1

In order to maintain the option to purchase valid and finally to acquire the
Mining Concessions, Polymet shall pay the Proprietor the equivalent total amount
of 300,000 USD in a mixture of shares and dollars in the following installments:




a)

The amount of 50,000 USD together or the equivalent in common shares of Red
Metal Resources upon execution of the Option Agreement;





 




--------------------------------------------------------------------------------




b)

The amount of 50,000 USD together or the equivalent in common shares of Red
Metal Resources within the term of 12 months counted as of the date of execution
of the Option Agreement;

c)

The amount of 50,000 USD together or the equivalent in common shares of Red
Metal Resources within the term of 24 months counted as of the date of execution
of the Option Agreement;

d)

The amount of 50,000 USD together or the equivalent in common shares of Red
Metal Resources within the term of 36 months counted as of the date of execution
of the Option Agreement;

e)

The amount of 100,000 USD within the term of 48 months counted as of the date of
execution of the Option Agreement.




The Parties hereby agree that all payments indicated above will be a condition
precedent to the exercise of the option to be granted under the Option
Agreement. All the aforementioned payments will be facultative for Polymet  and
shall be made only if it wishes the Option Agreement to remain in force and
finally to exercise the option to purchase contained therein.




2.2

The option to purchase shall be exercised within 4 years counted as of the
execution of the Option Agreement.




2.3

The Beneficiary is entitled to exercise the option to purchase the Mining
Concessions in advance, through the payment of the outstanding amounts by the
time of such exercise, as established in the payment schedule indicated in 2.1
above.




2.4

Payments a, b, c, and d listed in 2.1 above can be made in equivalent amounts of
Red Metal Resources Ltd. common shares listed on the Over the Counter Bulletin
Board in the US.  Share price will be calculated using a 30 day trading average
price.




3.

NSR.

3.1

Upon the exercise of the option and once the commercial production of the Mining
Concession has begun, the Beneficiary shall pay the Proprietor a net smelter
return royalty (“NSR”) of 1.5 % of what the Beneficiary receives for the selling
of concentrates, dore metal, bullion and other products obtained from the
recovery of fine contents of gold, copper and cobalt – after applicable and
common discounts - derived from the minerals extracted as a result of the
exploitation of the Mining Concessions.




3.2

At any time after the exercise of the option Polymet may acquire 100% of the NSR
in exchange for a one-time $1,500,000 USD payment.




3.3

The Proprietor shall grant the Beneficiary a preemptive right to acquire the
NSR. The procedure for the exercise of such preemptive right will be established
in the Option Agreement.




3.4

No mining activity shall take place until the full option agreement has been
completed an all $300,000 USD payments of shares and cash have been made.





2




--------------------------------------------------------------------------------




3.5

Finally, the Parties hereby agree that they will waive the resolutory action
that may derive from the NSR in the Option Agreement.




4.

DUE DILIGENCE AND OPTION AGREEMENT.




5.1

Polymet will carry out a legal review of all Mining Concessions’ titles and
others related to the Mining Concessions and the Proprietor, as well as the
performance of a technical review of the geological information and further
background information existing in connection with the same. Such review will be
made in a maximum term of [60] days counted as of this date, hereinafter the
“Due Diligence Period”.




5.2

The Proprietor shall provide all available information in order to proceed with
the aforementioned review of all corporate aspects of the Proprietor and the
Mining Concessions.




5.3

At any time during the Due Diligence Period and before it has expired, the
Beneficiary shall communicate to the Proprietor - in writing and through any
means - its intention of continuing with the acquisition of the Mining
Concessions. If the Beneficiary has not expressed its intentions in the
aforementioned manner once the Due Diligence Period has expired, it shall be
understood that it will not proceed with the acquisition and consequently the
Proprietor will be entitled to commercialize the Mining Concessions in the terms
it deems convenient.




5.4

Should the intention of continuing with the transaction be expressed, the
Parties shall execute the Option Agreement in the terms set forth in Article 169
of the Mining Code and other applicable regulations. The Option Agreement shall
contain the terms and conditions established herein as well as any other
provision or clause commonly used in this type of agreements.




5.5

The parties hereby express that it is their intention that all provisions in
this MOU relating to the terms and conditions in which the Option Agreement is
to be executed are to be considered binding.




5.

EXCLUSIVITY.




6.1

As the study of a probable acquisition of the Mining Concessions by the
Beneficiary implies the investment of time and resources by the latter, it is
required that during the Due Diligence Period and until the execution of the
Option Agreement, the Proprietor refrains from negotiating, whether directly or
indirectly, any sort of agreement for selling, leasing or of any other kind with
third parties, not being authorized to supply information or to make sales
offers to third parties, unless previously authorized by the Beneficiary in
writing.




The Proprietor undertakes to immediately inform the Beneficiary of any offer it
may receive regarding the Mining Concessions, whatever maybe the conditions or
means in which it has been formulated.





3




--------------------------------------------------------------------------------




6.2

Any agreement directly or indirectly achieved, regarding the Mining Concessions
during the Due Diligence Period and until the execution of the Option Agreement,
will force the Proprietor to compensate the Beneficiary for all costs and
expenses incurred in the due diligence process, including all legal and
consultant fees.




In addition to the foregoing and should the Proprietor reach an agreement with a
third party regarding the Mining Concessions in the term between the formal
communication given by the Beneficiary in order to execute the Option Agreement
and the execution of said document, the Proprietor expressly undertakes to pay
and/or recognize in favor of the Beneficiary, as a compensation for the
termination of this MOU, the amount of [100,000] USD.




6.

PROHIBITION.

 

In the Option Agreement, the Proprietor shall voluntarily undertake not to
execute any act or agreement regarding the Mining Concessions and the ores and
substances contained within the limits of the same. These prohibitions shall
remain in force during the validity of the Option Agreement.




7.

CONFIDENTIALITY.




The Parties hereby agree that the execution of the present MOU as well as the
terms and conditions contained herein are considered to be confidential
information and therefore undertake not to disclose any such information without
the prior written consent of the other Party, except for (i) the disclosure made
to their employees, directors, officers, agents or consultants on a need to know
basis or (ii) as required by applicable securities laws and authorities..




8.

GENERAL CONDITIONS.




9.1

Mining Concessions’ Protection.




The Beneficiary shall be responsible for properly and timely paying the
corresponding fees of the Mining Concessions patents during the validity of the
Option Agreement, starting with and including payments due on June 30th, 2014.




Likewise, the Proprietor undertakes to watch over and protect the Mining
Concessions and defend them from third parties, being such costs entirely borne
by the Proprietor.







9.2

Assignment.




Polymet may execute the Option Agreement, directly or through any related
company.








4




--------------------------------------------------------------------------------



9.3

Expenses.




Each Party shall be responsible for its own expenses incurred or as a
consequence of the matters and operations referenced herein.




9.4

Previous Communications.




This instrument supersedes all previous offers and communications between the
Parties.




9.5

Applicable Law.




This instrument shall be governed by the laws of the Republic of Chile.




9.6

Domicile.




For all legal purposes deriving from this instrument, the Parties establish
their domicile in the city and borough of Santiago.




9.7

Arbitration.




Any difficulty or controversy arising among the parties to the MOU  regarding
the application, interpretation, duration, validity or execution of the
contract, or for any other reason, shall be submitted to arbitration pursuant to
the Rules of Arbitration Procedure of the Santiago Arbitration and Mediation
Center in effect at the time of its initiation.




The parties confer an irrevocable special power of attorney upon the Santiago
Chamber of Commerce so that it may, at the written request of any of the
parties, appoint an arbitrator from among the members of the arbitration corps
of the Santiago Arbitration and Mediation Center, who will be empowered to act
as arbitrator-at-law with regard to the substance of the dispute and as ex aequo
et bono with regard to the procedure.




There shall be no remedy against the arbitrator's resolutions. The arbitrator is
especially empowered to resolve any matter relating to his/her competence and/or
jurisdiction.




Legal Capacities




The legal capacity of Mr. Kevin Mitchell to act on behalf of MINERA POLYMET
LIMITADA, is evidenced in Notary Ricardo Olivares Pizarro in July 17th 2007.




The legal capacity of [__] to act on behalf of DAVID MARCUS MITCHELL is
evidenced in [__].








5




--------------------------------------------------------------------------------




In witness whereof, the Parties sign This MOU in two identical copies.










/s/ David Marcus Mitchell

___________________________________

DAVID MARCUS MITCHELL

























/s/ Kevin Mitchell

______________________________________

[KEVIN MITCHELL]

P.P. MINERA POLYMET LIMITADA


















































6


